COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


CATHERINE L. JENKINS
                                                                  MEMORANDUM OPINION*
v.     Record No. 2782-04-2                                           PER CURIAM
                                                                     MARCH 22, 2005
ARLINGTON (COUNTY OF) SCHOOL BOARD
 AND VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Wesley G. Marshall, on brief), for appellant.

                 (William S. Sands, Jr.; Duncan and Hopkins, P.C., on brief), for
                 appellees.


       Catherine L. Jenkins (claimant) appeals a decision of the Workers’ Compensation

Commission. Claimant contends the commission erred in (1) finding she failed to prove she

suffered post-concussive syndrome, a head and/or brain injury, depression, chronic fatigue

syndrome, or any back injury as a result of her compensable November 13, 2000 injury by

accident; (2) failing to apply the longstanding rule of interpretation that the opinions of the

treating physicians are entitled to great weight; (3) accepting Dr. Bruce Smoller’s opinion;

(4) finding claimant was not entitled to an award of disability benefits; and (5) finding she failed

to prove she was disabled from July 12, 2001 and continuing as result of her November 13, 2000

compensable injury by accident. We have reviewed the record and the commission’s opinion

and find no reversible error. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Jenkins v. Arlington (County of) School Bd., VWC File No. 205-69-08


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(Oct. 27, 2004). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-